Citation Nr: 0115609	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits based upon increased pension 
benefits due to unreimbursed medical expenses from January 1, 
1999 until the veteran's death in July 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought. 

The Board notes that the claims file contains correspondence 
dated in April 1998 adjusting the veteran's pension for 
several years.  Notably, for the period from January 1998 to 
December 31, 1998, medical expenses in the amount of $3,444 
were anticipated and incorporated into the award for that 
period.  However, in February 1999, the veteran submitted a 
medical expense report reflecting $6,402.63 in medical 
expenses for that period.  It is unclear as to whether an 
adjustment was made for that submission.  The Board is 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In this case, the 
February 1999 submission is regarded as a claim for an 
adjustment to the pension paid to the veteran in 1998.  
Likewise, inasmuch as the veteran died during 1999, an 
adjustment may be warranted to his pension during calendar 
1999 to reflect decreased income inasmuch as his income was 
principally derived from Social Security and such payments 
ceased on his death.  Because those issues are not before the 
Board on this appeal, they are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed by the RO.  

2.  The veteran was in receipt of pension benefits since 
January 17, 1983.

3.  The veteran died on July [redacted], 1999.

4.  Medical expenses in the amount of $3,444 were allowed on 
an annualized basis in the computation of the veteran's 
pension for calendar 1999 and which allowed amount exceeded 
the actual unreimbursed medical expenses for that period.


CONCLUSION OF LAW

The criteria for an accrued benefits award based on 
unreimbursed medical expenses for the period from January 1, 
1999 until the date of the veteran's death are not met.  38 
U.S.C.A. 5112, 5121, 5312, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. 3.23, 3.271, 3.272, 3.273, 3.500, 3.660, 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that a spouse may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which a veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. 5121; 38 C.F.R. 
3.1000. 

The record shows that the veteran was awarded improved 
pension benefits effective in January 1983.  Under the 
improved disability pension program, the rate of a veteran's 
pension award is determined based on certain calculations, 
which take into consideration any unreimbursed medical 
expenses.  38 C.F.R. § 3.272(g).  Under the usual scenario, a 
veteran reports any unreimbursed medical expenses on an 
annual Improved Pension Eligibility Verification Report (VA 
Form 21-0516) (EVR), and a retroactive amendment to the 
veteran's award is effected. 

In this case, pursuant to an April 1998 adjustment, $4,033 in 
medical expenses were allowed in the pension computation from 
February 1, 1994; $4,327 in medical expenses were allowed in 
the pension computation from June 1, 1994; $4,327 in medical 
expenses were allowed in the pension computation from January 
1, 1995; $5,447 in medical expenses were allowed in the 
pension computation from February 1, 1995; $5,103 in medical 
expenses were allowed in the pension computation from January 
1, 1996; $3,444 in medical expenses were allowed in the 
pension computation from January 1, 1997; $6,036 in medical 
expenses were allowed in the pension computation from 
February 1, 1997; $6,036 in medical expenses were allowed in 
the pension computation from December 1, 1997; $3,444 in 
medical expenses were allowed in the pension computation from 
January 1, 1998 and that same allowance was continued into 
1999.  The veteran died on July [redacted], 1999.  

The veteran's spouse has submitted two medical expense 
reports.  The first was received on February 14, 2000, which 
reported medical expenses from January 1999 until July [redacted], 
1999, the date of the veteran's death, and showed medical 
expenses totaling $3,255.  The second report was received on 
May 25, 2000 and showed adjustments to the previously 
reported medical expenses for the period from January 1, 1999 
until June 30, 1999.  The latter report totaled $2,804.  

Since the veteran was allowed $3,444 on an annualized basis, 
the argument is made that she was only allowed $1,722 of the 
$3,444 because the veteran passed away in mid year.  The 
argument goes that since year end recomputations are based on 
actual receipts, it operates as an inequity to consider a 
year's worth of projected receipts and to compare that 
against actual expenses incurred during the period that the 
veteran was alive.

The Board observes that the actual medical expenses, by 
either submission, are less than the medical expenses 
projected for the year.  The law does not provide a legal 
basis for calculations on other than a 12 month basis.  See 
38 C.F.R. §§ 3.272, 3.660.  Changes in policy, law, and 
regulation are beyond the scope of the Board's jurisdiction.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.101 (2000).  Congress could easily change the law.  
Perhaps it should.  That question, however, is a matter for 
legislative policy makers, and this Board is constrained 
against usurping those powers by engaging in administrative 
legislation.  Simply put, the Board is not free to make 
exceptions to laws passed by Congress.  Id.  Therefore, 
inasmuch as the submitted expenses, by either account are 
less than the annualized expenses already allowed, the claim 
is denied.


ORDER

Entitlement to accrued benefits based upon increased pension 
benefits due to unreimbursed medical expenses from January 1, 
1999 until the veteran's death in July 1999 is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

